DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Action is responsive to the Application filed February 16, 2021.


Priority
This application discloses and claims only subject matter disclosed in prior application no 14/152,880, filed 01/10/2014, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9, 811,423 B2 (hereinafter  referred as 423). Although the conflicting claims are not identical, they are not patentably distinct from each other because all claims in instant application are encompassed in US Patent 9, 811,423 B2.
Application 17/177,018
US Patent 9, 811,423
A method of storing files in secondary storage in a data storage system, comprising:

 


initiating copying of a plurality of files from primary storage to secondary storage, wherein data stored on the secondary storage is organized in one or more chunks, each chunk being a logical data unit;






copying a first portion of a first file of the plurality of files from the primary storage to a buffer for writing to the secondary storage; 


creating a first entry in an index associated with a first chunk of the one or more chunks, the index stored in association with the first chunk, the first entry corresponding to the first portion of the first file and comprising: 


a first application offset corresponding to the first portion and associated with a software application used to access the first file; 







and a first secondary storage offset indicating a location of the first portion within the first chunk in the secondary storage; 


copying a second portion of the first file from the primary storage to the buffer for writing to the secondary storage;


creating a second entry in the index associated with the first chunk, the second entry comprising: 


a second application offset corresponding to the second portion and associated with the software application; 








and a second secondary storage offset indicating a location of the second portion within the first chunk in the secondary storage; 



writing the first portion to the location indicated by the first secondary storage offset; 




and writing the second portion to the location indicated by the second secondary storage offset.

A method of storing files in secondary storage in a data storage system, comprising:

using one or more computing devices comprising computer hardware:

initiating copying of a plurality of files from a primary storage subsystem to a secondary storage subsystem, wherein data stored on the secondary storage subsystem is stored in one or more chunks, and each chunk is a logical data unit for storing the data in the secondary storage subsystem in one or more secondary storage devices residing in the secondary storage subsystem;

copying a first portion of a first file of the plurality of files from the primary storage subsystem to a buffer for writing to the secondary storage subsystem;

creating a first entry in an index for a first chunk of the one or more chunks, the index stored in association with the first chunk in the secondary storage subsystem, the first entry corresponding to the first portion of the first file and comprising:

a first application offset determined by a software application that accessed the first file and that corresponds to the first portion of the first file, wherein the first application offset designates a starting position within the first file of the first portion of the first file to be restored from a secondary copy of the first file in the first chunk stored in the secondary storage subsystem;

and a first secondary storage offset indicating a location of the first portion of the first file within the secondary copy of the first file in the first chunk in the secondary storage subsystem;

copying a second portion of the first file from the primary storage subsystem to the buffer for writing to the secondary storage subsystem;

creating a second entry in the index for the first chunk, the second entry corresponding to the second portion of the first file and comprising:

a second application offset determined by the software application that accessed the first file and that corresponds to the second portion of the first file, wherein the second application offset designates a starting position within the first file of the second portion of the first file to be restored from the secondary copy of the first file in the first chunk stored in the secondary storage subsystem; 

and a second secondary storage offset indicating a location of the second portion of the first file within the secondary copy of the first file in the first chunk in the secondary storage subsystem;

writing the first portion from the buffer to the location indicated by the first secondary storage offset and writing the first entry to the first chunk in response to the first portion being written from the buffer; 

and writing the second portion from the buffer to the location indicated by the second secondary storage offset and writing the second entry to the first chunk in response to the second portion being written from the buffer,
wherein creation of the secondary copy involves a series of transactions in which data is written to the buffer and then written from the buffer to the secondary storage subsystem, and wherein an amount of data written to the buffer in each transaction is not predetermined.


As per Claim 1, and described in the comparison table above, the Claim 1 in 423 teaches all the limitation of Claim 1. 
There is nothing that prevents them from being in the same application.
Since claim 1 is an obvious variant of claim 1 of 423, it is not patentably distinct from claim 1 of 423.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Prahlad et al. (US 2010/0333116) (hereinafter Prahlad) in view of Hayasaka et al. (US 2015/10212900) (hereinafter Hayasaka).
Regarding claim 1, Prahlad teaches a method of storing files in secondary storage in a data storage system, comprising: initiating copying of a plurality of files from primary storage to secondary storage, wherein data stored on the secondary storage is organized in one or more chunks, each chunk being a logical data unit (see Fig. 2, Fig. 5 a-b, para [0134], para [0152-0153], discloses copying files from a secondary storage 165 (primary storage) to cloud storage 115 (secondary storage), in which data stored in cloud are chunks (logical data unit)); copying a first portion of a first file of the plurality of files from the primary storage to a buffer for writing to the secondary storage (see Fig. 2, Fig. 3b, Fig. 5b-c, para [0126], para [0153] discloses copying a portion of a first file from secondary storage 165 (primary storage) to a buffer); creating a first entry in an index associated with a first chunk of the one or more chunks, the index stored in association with the first chunk, the first entry corresponding to the first portion of the first file (see Fig. 3b, Fig. 5b-c, Fig. 8, para [0090], para [0153], para [0209] , discloses creating a first entry in an index for a first chunk in the secondary storage 165 and the first entry corresponding to a first portion of the first file (S file)); and a first secondary storage offset indicating a location of the first portion within the first chunk in the secondary storage (see Fig. 5b-c, para [0162], para [0172], discloses a first storage subsystem offset for a first portion within a secondary copy of the S file in a first chunk of the cloud storage system ); copying a second portion of the first file from the primary storage to the buffer for writing to the secondary storage (see Fig. 2, Fig. 3b, Fig. 5b-c,  para [0096-0097], para [0153] , discloses copying a second portion of S file from secondary storage 165 to buffer); creating a second entry in the index associated with the first chunk (see Fig. 3b, Fig. 5b-c, Fig. 8, para [0090], para [0153], para [0209] , discloses creating a second entry in the index for a first chunk, the second entry corresponds to a second portion of S File.); and a second secondary storage offset indicating a location of the second portion within the first chunk in the secondary storage (see Fig. 5b, Fig. 5d, Fig. 7b, Table 2, para [0162], para [0172], discloses a secondary storage offset of a portion of a second portion within the secondary copy of the S File in the first chunk in the cloud storage); writing the first portion to the location indicated by the first secondary storage offset (see Fig. 7c, para [0096], para [0219], para [0249], discloses writing a first portion from a buffer (index cache) to location indicated by the first secondary storage subsystem offset); and writing the second portion to the location indicated by the second secondary storage offset (see Table 2, para [0096], para [0220], para [0238], discloses writing a second portion from a buffer (index cache) to location indicated by the first secondary storage subsystem offset ).
Prahlad does not explicitly teach a first application offset corresponding to the first portion and associated with a software application used to access the first file; a second application offset corresponding to the second portion and associated with the software application.
Hayasaka teaches a first application offset corresponding to the first portion and associated with a software application used to access the first file (see Figs. 2-3, Fig. 5, para [0070-0072], discloses  first application offset (container id 312) that accesses content data in a container (first file) and corresponds to a chunk (portion of a file) in the content of the container ); a second application offset corresponding to the second portion and associated with the software application (see Figs. 2-3, Fig. 5, para [0070-0072], discloses  a second application offset (container id 312) that accesses content data in a container (first file) and corresponds to a second chunk (second portion of a file) in the content of the container).
Prahlad and Hayasaka are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Prahlad to utilize a software application used to access a first file associated with an application offset from disclosure of Hayasaka. The motivation to combine these arts is disclosed by Hayasaka as “performing efficient data storage processing” (para [0004]) and utilizing a software application used to access a first file associated with an application offset is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Whitehead et al. US Publication No. 2014/0281579.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159            
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159